                                                               USDC SDNY
UNITED STATES DISTRICT COURT                                   DOCUMENT
SOUTHERN DISTRICT OF NEW YORK                                  ELECTRONICALLY FILED
UNITED STATES OF AMERICA                                       DOC #: _________________
                                                               DATE FILED: __3/4/2020__

              -against-
                                                                       20 Cr. 111 (AT)
IVAN GUILLERMO ESPINOSA-GUTIERREZ,
                                                                          ORDER
                          Defendant.
ANALISA TORRES, District Judge:

      It is ORDERED that sentencing will be held in this matter on May 20, 2020, at 3:00 p.m.
By May 6, 2020, Defendant shall file his sentencing submission. By May 13, 2020, the
Government shall file its sentencing submission.


       SO ORDERED.

Dated: March 4, 2020
       New York, New York
